DETAILED ACTION


Election/Restriction between Product and Method

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 15-20, drawn to a product, classified in CPC H01L23/48+.
II.	Claims 1-14, drawn to a method, classified in CPC H01L21/786+.
The inventions are distinct, each from the other because of the following reasons: Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP ' 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process, such as forming the semiconductor device by first forming sequentially a passivation layer, the second conductive material and the first conductive material on a carrier substrate, then reversely transferring it to the final device substrate.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, the search required for Group I is not required for Group II, and separated examination would be required, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement (between device and method) to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election/Restriction among Distinct Species

In addition, claims in either of above Group I and Group II inventions directed respectively to a semiconductor device and a method to make the same are further restricted as follows:
 
	Species 1:	embodiment of Fig. 1.
Species 2: 	embodiment of Fig. 2A. 
	Species 3:	embodiment of Fig. 2B.
	Species 4:	embodiment of Fig. 3. 
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, none is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are distinct because of the patentably distinctive characteristics readily apparent in the corresponding figures identified above. 
Applicant is advised that the reply to this requirement (between species) to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The species election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is further advised that, for the reply to the requirements set forth in this office action to be complete, the election must include an election between the Device invention (Group I) and the Method Invention (Group II), and also include an identification of the species that is elected consonant with the species election requirement, and a listing of all claims readable thereon, including any claims subsequently added.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898